DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-7 have dark shading and are generally unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate


Claim Objections
Claims 10, 12-13 and are objected to because of the following informalities:  
Claims 10 and 12-13 recites “track follower” which should recite “track follower formation” as consistent with the terminology used in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 1 recites “the flange” which lacks antecedent basis.  Claim 18 depends from claims 10-17.  Nowhere in any of claims 10-17 is “a flange” of a connector recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (US Pat. No. 5,718,654, Feb. 17, 1998).
Kennedy was cited in the IDS filed on 06/22/2020.

    PNG
    media_image1.png
    199
    479
    media_image1.png
    Greyscale
Regarding claim 1, Kennedy teaches an exercise device for strength training, the exercise device including: a device frame 10 (see Fig. 1 generally below, where an alternative embodiment in Figs.8A-8B below includes two annular frames 66,70 connected together) for operative coupling to a load (i.e., connectable to a cable 12, see Fig. 1 below) during a strength training exercise, the device frame defining a device track (i.e., internal channel in which pin 25 and inner section 62 rotate, see Fig. 8A below and col. 4, line 42 – col. 5, line 10); and a handle assembly (i.e., assembly including handle 21 and pins 25) for operative attachment to the device frame 10, the handle assembly including (i) a hand grip 21 to be held by a user during the strength training exercise and (ii) a track follower formation (i.e. pins 25) attached to the hand grip 21, the track follower formation 25 operatively adapted for movement (i.e., rotatable) along the device track during the strength training exercise.  

    PNG
    media_image2.png
    623
    371
    media_image2.png
    Greyscale
		 
    PNG
    media_image3.png
    281
    424
    media_image3.png
    Greyscale


Regarding claim 3, Kennedy teaches wherein the at least one connector 28 includes a flange (i.e., the plate) having an aperture 32 to facilitate attachment to the elongate body.  
Regarding claim 5, Kennedy teaches wherein the device frame 10 includes a first frame member 70 and an opposing second frame member 66 (see Figs. 8A-8B above and col. 4, lines 54-56).  
Regarding claim 6, Kennedy teaches wherein the first frame member 70 is releasably secured to the second frame member 66 (via bolts 72, see Fig. 8A above and col. 4, lines 54-56).  
Regarding claim 7, Kennedy teaches wherein the first frame member 70 is releasably secured to the second frame member 66 with a plurality of fasteners (i.e., bolts 72, see Fig. 8A above and col. 4, lines 54-56).  
Regarding claim 10, Kennedy teaches wherein the handle grip 21 is elongate and longitudinally extends along a handle grip axis, the handle grip 21 being attached to the track follower (i.e. pins 25) so as to be adapted for pivotal motion about the handle grip axis (i.e., where pins 25 pivot with the handle grip axis when the handle 21 is rotated).  
Regarding claim 11, Kennedy teaches wherein the device frame 10 defines a curved device track (i.e., where the device is annular, see Figs. 1 and 8A-8B above).  
Regarding claim 12 as broadly interpreted, Kennedy teaches wherein the track follower is curved (i.e., pin 25 being curved to rotate annular about the annular frames 70,66, see Figs. 8A-8B above) as to be complemental to the curved device track.  

Regarding claim 14, as broadly interpreted, Kennedy teaches wherein the handle assembly includes a device track engagement formation (i.e., inner section 62) adapted for engaging a complemental handle assembly engagement formation 74A,74B of the device track (i.e., where the inner section is complementary to the engagement formation for sliding contact, see col. 4, lines 59-66).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, as applied to claim 1 above.
Kennedy teaches the invention as substantially claimed.
Regarding claim 4, Kennedy is silent in explicitly teaching wherein the device frame includes a plurality of connectors.  
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy such that the device frame 10 includes a plurality of connectors 28 as mere duplication of parts in order to provide additional locations on the frame 10 to attach to an elongated member (i.e., cable)

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, as applied to claim 1 above, further in view of Gestion (Canadian Patent No. 2,675,186, Feb. 10, 2011)
Kennedy teaches the invention as substantially claimed.
Gestion was cited in the IDS filed on 06/22/2020.
Regarding claims 8 and 9, Kennedy is silent in explicitly teaching wherein each fastener includes a nut and a bolt and wherein the first frame member 70 and the second frame member 66 are of identical construction.  
Gestion, however, in an analogous art of exercise devices teaches first frame member 7103 and second frame member 123 of identical construction which are secured together with nuts 117 and bolts 116.   (see Gestion, Figs. 1-2 below)

    PNG
    media_image4.png
    696
    1004
    media_image4.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kennedy such that fastener includes a nut and a bolt (such as modifying the bolt 72 to extend through the members 70,66 and secured by nuts) and wherein the first frame member 70 and the second frame member 66 are of identical construction as taught by Gestion in order to securely fasten the two sides of the frame together and to provide a symmetrical exercise device frame.  

Response to Amendment
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.